Citation Nr: 0403440	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-11 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
the development requested in the Board's remand of September 
2000 has been accomplished to the extent possible, and that 
the record now additionally contains a medical opinion from 
an independent medical examiner.  However, as a result of 
recent changes in the law, the case must again be remanded 
for the reasons addressed more fully below.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

During the pendency of the appellant's claim on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§ 5100-5103A, 5106-7 (West 2002)).  It does not appear that 
the veteran was notified by letter of the statute and how it 
would or could affect his claim.

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In the Board's review of the record, the Board has not been 
able to find a notice from the RO in which the RO informed 
the veteran of the evidence needed to substantiate his claim, 
and the relative obligations of the veteran and VA in 
developing that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  While the Board notes that the RO 
did make an effort to advise the veteran of the VCAA and the 
manner in which it believed it had complied with the VCAA in 
the supplemental statement of the case, issued in May 2002, 
it is impossible to conclude that the absence of such a 
separate VCAA notification letter was not prejudicial error.  
38 U.S.C.A. § 7261(b) (West 2002).

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




